Mr. Justice Wall delivered the opinion of the Court. The appellant was fined for obstructing a street. The principal contention now made in his behalf is. that the locus in quo was not a street. It is not doubtful that the original proprietor intended to dedicate the parcel or strip -to the public use as a street. Having first platted an addition to the town (now city) in which the strip was included in lots 3 and 6 of block 1, he afterward executed a written instrument which was duly recorded, whereby he designated the strip, being fifty feet in width off the east side of said lots, as a public street. Afterward the municipal authorities caused a survey of the city and its additions to be made. This survey, in which this strip appears as a street, was reported to the council January . 30, 1868. By an act approved March 29, 1869, amending the city charter, the General Assembly declared that this survey, upon being spread on the county records, should be the only legal and correct survey of the-city of Clinton. It was filed for record April 16, 1869. Here, then, is the highest evidence of acceptance. There was also some proof of work done on the street by the city. The judgment is right and will be affirmed.